Citation Nr: 1211425	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure and/or in-service exposure to sunlight.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

This issue was previously before the Board in October 2008.  However, adjudication of this issue was deferred by the Board at that time due to a stay on all cases affected by the United States Court of Appeals for Veterans Claims' (the Court's) decision in Haas v. Nicholson, 20 Vet App 257 (2006) that reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  On May 8, 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's decision, and issued mandate in Haas effective October 16, 2008.  A petition for a writ of certiorari in Haas was denied by the United States Supreme Court on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the foregoing and Chairman's Memorandum 01-09-03 (January 22, 2009), the Board commenced appellate adjudication of the Veteran's claim, and remanded such for further evidentiary and procedural development in June 2009 and April 2010.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Reasons for Remand:  To verify whether the Veteran was exposed to herbicide agents while stationed in Thailand, to verify whether the Veteran visited the Republic of Vietnam during his service, to afford the Veteran a VA examination and to obtain clarifying medical opinions.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this case.

The Board observes that effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia, chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The term "ischemic heart disease" is noted to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  New Note 3 at the end of § 3.309 reads as follows:  "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  This amendment is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Since the Veteran's claim was filed in August 2004, this amendment is not applicable to the Veteran's claim.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In Haas, the Federal Circuit held that VA's amendment to its Adjudication Procedure Manual excluding Veterans who had not set foot in Vietnam was not invalid or impermissibly retroactively applied.  

In the present case, the Veteran claims that he suffers from skin disorders that are the result of his service.  The Veteran and his representative have asserted his claims under various etiological theories, to include exposure to herbicide agents while stationed in Thailand and/or while visiting the Republic of Vietnam and/or in-service exposure to sunlight.  See e.g., a March 2006 statement from the Veteran and April 2009 and March 2010 statements from the Veteran's representative, respectively.  

Initially, it is unclear whether the Veteran was exposed to herbicides during his service.  In September 2004, the RO requested evidence from the National Personnel Records Center (NPRC) that the Veteran was exposed to herbicides.  The Board notes that the NPRC responded to this request by sending copies of records in the Veteran's personnel file to be associated with the Veteran's VA claims file.  These records reflect that the Veteran was stationed at Ubon Royal Thai Air Force Base from September 1968 to September 1969, and that his Military Occupational Specialty (MOS) during that time was a maintenance specialist.  However, these records do not specifically indicate whether the Veteran either (1) was exposed to herbicide agents during his service in Thailand or (2) visited the Republic of Vietnam during his service.  

Concerning the Veteran's alleged exposure to herbicides agents while stationed in Thailand, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail and a review be requested of the Department of Defense's (DOD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  In this case, it does not appear that any of the foregoing was undertaken by the RO. 

Also, Fast Letter 09-20 (May 2009) from the Director of VA's Veterans Benefits Administration (VBA), to include "Memorandum for the Record:  Herbicide use in Thailand during the Vietnam Era," provides guidance to the RO as to how to develop herbicide-related disability claims from veterans with Thailand service during the Vietnam Era.  Upon remand, this fast letter should be reviewed by the RO/AMC and associated with the Veteran's VA claims file.  

The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  In order to comply with the procedures as provided for in the manual, the RO/AMC must send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension Service via e-mail requesting a review of the DOD's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, the RO/AMC must send a request to the JSRRC for verification.  The Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.  See M21-1MR, Part IV, Subpart ii, 2.C.10.m (change date September 29, 2006).  

Moreover, concerning the April 2009 assertion from the Veteran's representative that the Veteran visited the Republic of Vietnam during his service, the Board concludes that additional procedural and evidentiary development is necessary.  Specifically, while the RO requested information from the NPRC in September 2004 concerning whether the Veteran was exposed to herbicides during his service, the partial personnel records provided in the NPRC's response fail to confirm or rule out the possibility that the Veteran visited the Republic of Vietnam during his service.  The NPRC's response fails to address whether there may be any temporary duty orders, travel vouchers, morning reports, or flight manifests that may document the Veteran's alleged in-service visitation to in the Republic of Vietnam.  Accordingly, upon remand, the RO/AMC must obtain the Veteran's complete VA personnel file as well as any other federal record which may verify the Veteran's contention that he visited the Republic of Vietnam during his service.  Any records obtained should be associated with the Veteran's VA claims file.  

The Board notes that, if the evidence fails to reflect that the Veteran was exposed to herbicides during his service, service connection for a skin disorder may still be granted if the evidence shows that the Veteran has a current skin disorder which is otherwise related to his active service, to include exposure to sunlight.  While the Veteran was undoubtedly exposed to sunlight during his service, the Board notes that the Veteran has stated that he regularly "tans" as he feels it makes his skin "look better."  See an August 2008 VA outpatient treatment record.  

The Veteran has been afforded VA examinations in July 2009, to include an August 2009 addendum, and May 2010 in connection with the current claim.  These VA examination reports reflect 10 different skin diagnoses and various etiological opinions.  However, the Board notes that the Veteran's VA outpatient treatment records reflect that he has been diagnosed with several other skin disorders during the pendency of the appeal which are not addressed by the VA examination reports.  Specifically, in September 2004, the Veteran was diagnosed with clavi (corns) on his thumbs, comedones on his face and actinic keratoses on his forehead, and, in August 2006, the Veteran was diagnosed with eczema and xerosis.  

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In light of the Court's holding in McClain, the Board concludes that a remand is necessary to determine whether the Veteran demonstrated clavi (or clavus), comedones, actinic keratoses, eczema and/or xerosis at any time during the appeal period.  Also, while the VA examiners have rendered several etiological opinions concerning the Veteran's skin disorders identified at the July 2009 and May 2010 VA examination reports, the Board concludes that these opinions fail to address all of the theories of entitlement asserted by the Veteran and his representative.  In sum, in light of the Court's holdings in Combee, Haas and Stefl, for each disorder identified during the pendency of the appeal, the VA examiner must render and opinions addressing whether such was the result of the Veteran's service, to include in-service exposure to sunlight and/or exposure to herbicides (if verified).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of above, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the nature and etiology of any identified skin disorder(s) which have been present during the pendency of the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should, in accordance with M21-1MR, Part IV, Subpart ii, 2.C.10.m, contact the Compensation and Pension (C&P) Service and request a review of DOD's inventory of herbicide operations to determine whether herbicides were used or tested as the veteran has alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  

The preceding instruction should be undertaken in accordance with Fast letter (09-20), and the "Memorandum for the Record:  Herbicide use in Thailand during the Vietnam Era."  

2.  The RO/AMC must ensure that the Veteran's complete personnel records are associated with the claims file and attempt to obtain temporary duty orders showing that he had service in the Republic of Vietnam.  Such a request should be made from any source that may contain or archive such records or any other source of records which may verify temporary duty orders in the Republic of Vietnam, such as travel vouchers, flight manifests, or passenger or crew lists from ships, boats or aircraft which traveled to the Republic of Vietnam. 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The RO/AMC should document all attempts, including any negative responses, and the appellant should be notified of any action to be taken. If such records cannot be requested, the claims file should be properly documented.  

3.  The RO/AMC must compile the evidence which is received consequent to the above instructions and produce a formal finding concerning whether the Veteran was exposed to herbicides during his service.  This record must be associated with the Veteran's VA claims file.  

4.  Thereafter, the RO/AMC should afford the for a VA dermatology examination by an appropriate physician to determine the current nature and etiology of his skin disorder(s).  The claims file and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his skin disabilities, and any tests deemed necessary.

Thereafter, the VA examination must address the following:  

a)  Provide an opinion concerning whether the Veteran currently demonstrates the following:  

	-clavus (clavi) (September 2004 and December 2004)
	-comedones (September 2004)
	-actinic keratosis (September 2004)
	-photodamage (August 2005, August 2006 and
                                August 2008)
	-xerosis (August 2007 and August 2008)
	-onychomycosis (December 2007 and August 2009)
	-idiopathic guttate hypomelanosis (May 2010)
   -stasis dermatitis (September 2005 and May 2010)
   -seborrheic dermatitis (May 2010)
   -pruritis (August 2009)
   -seborrheic keratosis (May 2010)

b)  For each skin disorder currently identified, to include those listed in part (a), provide an opinion addressing whether it is it at least as likely as not (a 50 percent or greater probability) that such is a result of the Veteran's service, to include in-service exposure to sunlight and/or exposure to herbicides (if verified).  

c)  For any disorder listed in part (a) which is not currently demonstrated, is it at least as likely as not (a 50 percent or greater probability) that the Veteran demonstrated the disorder during the pendency of the appeal and it resolved and remains resolved to the present?  

d)  For any disorder identified in part (b) which was demonstrated during the pendency of the appeal, but subsequently resolved, is it at least as likely as not (a 50 percent or greater probability) that such is a result of the Veteran's service, to include in-service exposure to sunlight and/or exposure to herbicides (if verified)?  

e)  If the examiner concludes that any disorder listed in part (a) has not been demonstrated during the pendency of the appeal, he/she should address the VA outpatient treatment records which identified the disorder(s) (listed in the parenthetical in part (a)) and attempt to describe the factors which may have lead to a diagnosis of such.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.) 

If the examination cannot provide any of the requested opinions without resorting to mere speculation, such should be stated along with rationale for that conclusion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the Veteran's claim should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


